Per Curiam:
The order setting aside the order for examination is reversed, with ten dollars costs and disbursements, and the order for examination reinstated, except in so far as it requires the defendant to produce upon the examination the books and papers therein specified, which provision isstricken therefrom. Settle order on notice. Present — Ingraham, Laughlin, Clarke, Houghton and Scott, JJ. Order reversed, with ten dollars costs and disbursements, and order for examination reinstated to the extent stated in opinion. Settle order on notice.